TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00136-CV


                                     B. N. V. P., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




           FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-16-003035, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant B. N. V. P. filed her notice of appeal on March 5, 2018. The appellate

record was complete April 9, 2018, making appellant’s brief due April 30, 2018. On

May 2, 2018, this Court issued an order to appellant’s counsel, Tracy Harting, requiring her to

file appellant’s brief by May 17, 2108. We have since been informed that appellant’s counsel is

now Robert Galvin. To date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order counsel, Robert Galvin, to file appellant’s brief no later than
June 11, 2018. If the brief is not filed by that date, Galvin may be required to show cause why

he should not be held in contempt of court.

               It is ordered on May 22, 2018.



Before Justices Puryear, Pemberton, and Bourland




                                                2